97 F.3d 1462
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Francisco Madrid NORIEGA, Defendant-Appellant.
No. 96-55329.
United States Court of Appeals, Ninth Circuit.
Submitted Sept. 10, 1996.*Decided Sept. 12, 1996.

Before:  FLETCHER, BRUNETTI, and JOHN T. NOONAN, Jr., Circuit Judges.


1
MEMORANDUM**


2
Francisco Madrid Noriega appeals the district court's denial of his 28 U.S.C. § 2255 motion to vacate or set aside his sentence for possession of cocaine with intent to distribute, and structuring financial transactions.  Noriega contends that the Double Jeopardy Clause barred his conviction due to the prior civil forfeiture of his property.  Alternatively, he seeks the return of his forfeited property.  These contentions are precluded by the United States Supreme Court's decision in  United States v. Ursery, 116 S.Ct. 2135 (1996).1  See United States v. Sardone, No. 95-50303, slip op. 10917 (9th Cir.  August 30, 1996).


3
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3


1
 Because we affirm the denial of relief under the former version of 28 U.S.C. § 2255, we do not consider whether the Antiterrorism and Effective Death Penalty Act of 1996 applies to this appeal